Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an amendment filed on 12 May 2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview, see attached interview summary, with, Mr. Daniel Drexler on 17 May 2022. The application has been amended as follows: 

The Examiner’s Amendment is necessary to correct dependency issues:
Claim 68, in line 1, “claim 67” should read “claim 66”.
Claim 71, in line 1, “claim 67” should read “claim 66”.
Claim 82, in line 1, “claim 66” should read “claim 81”.

Drawings
The drawings received on 27 February 2019 are accepted by the examiner. 

Specification
The specification received on 27 February 2019 is accepted by the examiner. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 66, 68-71 and 74-85: the prior art does not disclose or suggest: a device for indicating violation of a temperature limit of an item stored in a temperature-controlled environment, wherein the device is positionable near the item and includes a microfluidic sensor configured to change its state permanently when the temperature limit is violated, wherein the change in sensor state is machine-readable to provide a permanent indication of the temperature limit violation, the microfluidic sensor including wherein a reservoir initially stores a fluid in a liquid state and upon placement of the device in the temperature-controlled environment, the fluid changes phase from a liquid to a solid and the microfluidic sensor adopts a resting state; and wherein the sensor is further configured to a barrier positioned between the reservoir and the microfluidic channel for preventing the fluid flow from permanently changing the sensor state until activation of the microfluidic sensor from the resting state, wherein the barrier is removable to activate the microfluidic sensor from the resting state to an activated state in which the microfluidic channel receives the fluid flow from the reservoir when the temperature limit is violated
in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TC/
26 May 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861